IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
CHARLES E. BROWNLEE,
Plaintiff,
1:18CV642

ANDREW SAUL,
Commissioner of Social Secutity,!

Ne Ne ON NN Ne NN NY NY NY

Defendant.
MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE
Plaintiff Charles E. Brownlee (‘Plaintiff’) brought this action pursuant to § 205(g) of
the Social Security Act (the “Act”), as amended (42 U.S.C. § 405()), to obtain judicial review
of a final decision of the Commissioner of Social Security denying his claim for Disability
Insurance Benefits under Title II of the Act. The parties have filed cross-motions for
judgment, and the administrative record has been certified for review.
I PROCEDURAL HISTORY
Plaintiff filed an application for Disability Insurance Benefits in October of 2014,
alleging a disability onset date of August 4, 2014. (Tr. at 12, 152-160.)? His application was

denied initially (Tr. at 78-81) and upon reconsideration (Tr. at 85-92). ‘Thereafter, Plaintiff

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).

2 Transcript citations tefer to the Sealed Administrative Record [Doc. #7].
requested an administrative hearing de novo before an Administrative Law Judge (“ALJ”).
(Tr. at 150-151.) Plaintiff, along with his attorney and a vocational expert, attended the
subsequent heating on May 30, 2017. (Ir. at 25.) The ALJ ultimately concluded that Plaintiff
was not disabled under the Act from his alleged onset date of August 4, 2014 through August
1, 2017, the date of the ALJ’s decision. (Tr. at 20.) On May 23, 2018, the Appeals Council
denied Plaintiff's request for review of the decision, thereby making the AL]’s conclusion the
Commissionet’s final decision for putposes of judicial review. (I'r. at 1-5.) |
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social secutity benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview is “extremely limited.” Frady v. Hartis, 646 F.2d 143, 144 (4th Cir. 1981).
“The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d 396, 397 (4th
Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the AL] if they are
supported by substantial evidence and were teached through application of the correct legal
standard.” Hancock v. Asttue, 667 F.3d 470, 472 (4th Cir. 2012) (internal quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) G@nternal citations and quotation marks omitted). “If thete is
evidence to justify a refusal to direct a verdict were the case before a jury, then thete is

substantial evidence.” Hunter, 993 F.2d at 34 G@nternal quotation marks omitted).
“In reviewing for substantial evidence, the coutt should not undertake to re-weigh

conflicting evidence, make credibility determinations, or substitute its judgment for that of the

 

[AL}].” Mastro, 270 F.3d at 176 (internal brackets and quotation omitted). “Where conflicting
evidence allows teasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue . . .
is not whether [a claimant] is disabled, but whether the AL]’s finding that [the claimant] is not
_ disabled is supported by substantial evidence and was teached based upon a cottect application
of the relevant law.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “‘inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423 (1) (A)).

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this ptocess, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impairment: (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A. finding adverse to the claimant at any of several points in this five-step sequence

forecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or het burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step three, ie., “[ijfa claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional
capacity (RFC’).” Id. at 179. Step four then requires the AL] to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not quality
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that

a significant number of jobs exist. which the claimant could perform, despite [the claimant’s]

 

impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot carry its
“evidentiaty burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

Ill. DISCUSSION
In the present case, the AL} found that Plaintiff had not engaged in “substantial gainful

activity” during the period since his alleged onset date of August 4, 2014. Plaintiff therefore

4
met his burden at step one of the sequential evaluation process. At step two, the ALJ further
determined that Plaintiff suffered from the following severe impairments:

epicondylitis, neuropathy, degenerative joint disease, degenerative disc disease,
obesity, and bilateral patella alta.

(Ir. at 15.) The AL] found at step three that these impairments did not meet or equal a listing.
(Tr. at 16.) Plaintiff does not challenge this listing determination at step three. The ALJ then
assessed Plaintiffs RFC and determined that he could perform light work
except the claimant can occasionally climb ramps and stairs and never climb
ladders, topes, and scaffolds. The claimant can occasionally stoop, kneel,
ctouch, and crawl, and never work atound hazardous machinery, unprotected
heights, or with vibrating equipment. The claimant can frequently handle
bilaterally and occasionally finger bilaterally. The claimant cannot be exposed
to concentrated extreme hot or cold temperatures.
(Tr. at 16.) Based on the RFC determination, the ALJ found under step four of the analysis
that Plaintiff could not perform his past relevant work, that is, medium, skilled work as a
machinist. (It. at 19.) The AL] then determined at step five that, given Plaintiffs age,
education, work expetience, RFC, and the testimony of the vocational expert as to these
factots, he could perform other jobs available in the national economy. (Tr. at 19-20.)
Therefore, the ALJ concluded that Plaintiff was not disabled under the Act. (Ir. at 20.)
Plaintiff now argues that the AL] erred in two respects. First, Plaintiff contends that
the AL] erted in her RFC assessment because she “either failed to explain how severe
impairments limited his function or failed to acknowledge impairments entirely.” (Pl. Br.

[Doc. #10] at 7.) Second, Plaintiff challenges the ALJ’s assessment of his subjective

complaints, contending that “the AL] erroneously rejected his mother’s statement, failed to
consider the extent of his activities, and failed to consider both his response and access to

medication.” (Id. at 18.)

A. RFC

Plaintiff first contends that the ALJ’s RFC assessment is “unexplained and
incomplete.” (PI. Br. at 4.) As explained below, this challenge lacks merit.

“REC is a measurement of the most a claimant can do despite [the claimant’s|
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations require the RFC

ce

to teflect a claimant’s “ability to do sustained work-related physical and mental activities in a
work setting on a regular and continuing basis . . . [which] means 8 hours a day, for 5 days a
week, or an equivalent work schedule” (internal emphasis and quotation matks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional
limitations (mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be
determined by the ALJ only after [the ALJ] considers all relevant evidence of a claimant’s
impaitments and any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

Here, the ALJ’s assessment of Plaintiffs RFC is both susceptible to judicial review and
supported by substantial evidence. First, as noted, the ALJ determined that Plaintiff suffered
from the following severe impairments: epicondylitis, neuropathy, degenerative joint disease,
degenerative disc disease, obesity, and bilateral patella alta. (It. at 15.)

Second, the ALJ then pointed to sufficient objective medical evidence to support her

RFC determination. (Tr. at 21-24.) For example, the ALJ noted that at Plaintiffs consultative

examination, in November of 2014, he did not have a cane despite reporting that he needed
one; he appeared comfortable sitting; he displayed some L3-4 paraspinal muscle tenderness,
but otherwise no spinal tenderness ot spasms; he could squat; he had normal lower extremity
streneth; and he could rise both sitting and supine without difficulty, though his gait was
somewhat slow and deliberate. (Ir. at 17, 285-287.) The ALJ also pointed to a 2015 MRI of
Plaintiffs cervical spine showing degenerative changes, but with generally mild findings? (Tr.
at 17, 389), as well as a 2016 MRI of the spine showing only mild central spinal stenosis at L4-
5, and moderate disc space nattowing at L5-S1 (Ir. at 17, 406-407). ‘The ALJ also pointed to
a 2016 finding of full range of motion of the elbows and wrist (Tr. at 17, 294-295) and another
2016 finding in which Plaintiff demonstrated normal gait and station (Tr. at 17, 315). The ALJ
next pointed to a 2017 MRI of the right elbow showing mild to moderate lateral epicondylitis,
and an MRI of the left elbow that was normal. (Tr. at 402-404.) The evidence to which the ©
ALJ pointed is consistent with and demonstrative of the overall longitudinal record that
regularly showed that Plaintiff had full range of motion of the upper extremities, “5/5”
strength, normal coordination, and intact fine finger movements. (Tt. 17, 294, 331, 345, 347,

352, 358, 362, 365, 369, 377, 381, 384, 389-90, 396, 399.)

 

3 Plaintiff faults the AL] for characterizing the findings of this MRI as “generally mild,” arguing that the MRI
reflects “moderate foraminal stenosis at C7.” (Pl. Br. at 5 referencing Tr. at 389.) Upon review of this exhibit,
the Court does not see any ettor in the AL]’s characterization. The MRI reflects at C2-3 “minimal degenerative
changes” and central canal and neural foramina “adequate in size”; at C3-4 a “tiny posterior central disc
herniation” and central canal and neural foramina “adequate in size”; at C4-5 a “small posterior disc herniation”
and “adequate” central canal and neural foramina; at C5-6 and C6-7 “narrowing of the disc space and mild
spondylotic change” and central canal “low adequate in size” with “moderate narrowing [that] involves both
neural foramina”; and at C7-T1 central canal and neural foramina “adequate in size”. (Ir. at 389.) Describing
this MRI as “generally mild” is not a mischatacterization or basis for remand. Indeed, the lumbar MRI similarly
showed “mild centtal spinal stenosis at L4-5 and moderate disc space narrowing at L5-S1” as specifically noted
by the ALJ (Ir. at 17), and the ALJ also characterized the imaging of the lumbar spine as “generally mild.” (Tt.
at 18.) Thus, the ALJ used the “generally mild” description even while acknowledging some moderate disc
space natrowing, and the characterization is not inconsistent with the moderate narrowing at C5-6 and C6-7.

7
The ALJ also pointed to the medical opinions of the non-examining state agency
physicians, whose opinions: she concluded were “consistent with the record.” (Tr. at 18.)
Specifically, Dr. Robert Pyle initially determined that Plaintiff could perform light work with
postural limitations and envitonmental limitations. (Tr. at 57-66.) Dr. Dakota Cox conducted
the reconsideration and also concluded that Plaintiff could perform light work with postural
and environmental limitations. (Ir. at 68-75.) ‘he AL] observed that both opinions were
generally consistent with the record, however, she only afforded these opinions “some weight”
because she concluded that they did not adequately account for “the claimant’s elbow and
tadiculopathy symptoms, which limit his upper extremity functioning.” (Ir. at 18.)
Consequently, the ALJ essentially adopted the limitations set forth by Drs. Pyle and Cox, but
also added manipulative limitations to the RFC determination by restricting Plaintiff to only
frequent handling and only occasional fingering. (Tr. at 16.)

Next, in determining Plaintiff's RFC, the ALJ further relied upon Plaintiffs activities
of daily living, which included the performance of household chores, walking for exetcise,*
working in the yard, looking for work, preparing simple meals, washing laundry, doing light
tepait work, driving, shopping, handling his own money, paying attention for as long needed,
spending time with family and friends, and completing what he started. (Tr. at 15, 18, 230-
237.) In light of all this, and notwithstanding Plaintiffs arguments to the contrary, the Court

concludes that the ALJ’s decision to limit Plaintiff to light work with additional postural,

 

4 Plaintiff contends that the ALJ erred by not indicating how long he was able to walk and run and that as a
result his efforts to lose weight do not support the RFC determination. (Pl. Br. at 9-10.) However, the fact
that Plaintiff walked and ran for exercise is relevant evidence in the AL]’s overall analysis.

8
manipulative, and environmental imitations was supported by substantial evidence, and the
ALJ provided sufficient explanation to allow for judicial review. |
1 Manipulative Limitations
In challenging the AL]’s determination, Plaintiff contends that the ALJ’s “evaluation
of [his] manipulative limitations is not suppotted by substantial evidence.” (PI. Br. at 4.)
However, this 1s not a.case where the ALJ failed to include any manipulative limitations in the
RFC. As noted, the ALJ hete specifically discounted the opinion of the non-examining state
agency physicians and added manipulative limitations to the RFC, finding that Plaintiff was
limited to only occasional fingering and only frequent handling. (Tr. at 16.) Nor is this a case
where the claimant contends that the medical evidence necessarily compelled the ALJ to find
mote testtictive manipulative limitations. Rather, Plaintiff here contends that the ALJ failed
to adequately build a logical bridge between the evidence of record and her findings,
particularly as to Plaintiffs degenerative disc disease, radiculopathy, elbow pain on extension,
hand tremors, and decreased hand sensation. (Pl. Br. at 4-7; Pl. Reply [Doc. #13] at 1-4.)
However, the ALJ found Plaintiffs epicondylitis (tennis elbow), neuropathy, and cervical spine
degenerative disc disease severe at step two and then proceeded to discuss these impaitments
and Plaintiffs radiculopathy at the RFC stage, based on the review of the medical evidence,
the opinion evidence, and Plaintiffs activities as discussed above.> (Tr. at 17-18.) The ALJ

also noted that, while Plaintiff had elbow pain, he retained full range of motion of the elbow

 

5 Plaintiff implies that the ALJ erred by not finding his radiculopathy a severe impairment at step two. (PL. Br.
at 4.) Any error is harmless given the presence of other identified severe impairments at step two and the fact
that the ALJ later evaluated Plaintiffs radiculopathy. (Ir. at 17-18.) See, e.g., Young v. Astrue, No. 1:09CV1008,
2013 WL 474787, at *10 (M.D.N.C. Feb. 7, 2013); Garofolo v. Colvin, No. 1:14CV761, 2016 WL 1092650, at
*4 (M.D.N.C. Mar. 21, 2016).
and wrists, and the record reflected consetvative treatment measures with “anti-inflammatory
medications, bracing, icing, and stretching.” (Tr. at 17, 294-295.)

Plaintiff faults the ALJ for failing to specifically discuss examination notes showing
decreased pinprick sensation in his fingers and hand tremors (PI. Br. at 5-6 referencing Tr. at
375, 377, 381, 384.) However, these examination notes also demonstrated normal fine finger
movements and full strength. (Tr. at 377, 381, 384, 389-90, 396, 399.) To the extent Plaintiff
faults the ALJ for failing to specifically discuss some patt of those examination notes, the
Court does not see any material error given that the ALJ considered the records and considered
and discussed Plaintiffs hand and atm impairments in formulating the RFC, with restrictions
on Plaintiffs ability to lift, carry, handle, and finger, as well as multiple environmental
limitations.6 As noted by Defendant, an ALJ does not have an obligation to discuss or refer
to each piece of evidence in the record. See Reid v. Commissioner of SOC. Sec., 769 F.3d 861,
865 (4th Cir. 2014) (“While the Commissionet’s decision must ‘contain a statement of the case,

in understandable language, setting forth a discussion of the evidence, and stating the

 

® Plaintiff also specifically faults the ALJ for failing to discuss an EMG nerve conduction study

reflecting “chronic C7 radiculopathy” (Pl. Br. at 5 citing Tr. at 375.) Plaintiff then speculates how the C7
radiculopathy would explain his symptoms. (id.) However, the examination note by Plaintiffs neurologist
states:

Cramping and numbness in both hands. EMG netve conduction velocity was reviewed with chronic

C7 radiculopathy which does not explain his symptoms. He also has been evaluated for possible

underlying peripheral neuropathy noted on examination. Work up for PN was positive for the punch

skin biopsy. Stable symptoms.
(Tr. at 377 (emphasis added).) To the extent that Plaintiffs neurologist noted peripheral neuropathy, the AL]
found that Plaintiff's neuropathy was a severe impairment at step two, and as set out above, the ALJ considered
the medical evidence, the opinion evidence, the consetvative treatment, and Plaintiffs activities in formulating
an RFC, and the Court does not find any material error in the ALJ’s analysis. The Court also notes that any
alleged error in failing to include a limitation for “feeling” would appear to be harmless in any event, given that
the DOT descriptions for the jobs the ALJ concluded Plaintiff could perform do not require feeling. (Ir. at
20.) See Counter Clerk, 249.366-010, 1991 WL 672323 (“Feeling: Not Present - Activity or condition does not
' exist”); Shipping-And-Receiving-Weigher, 222.387-074, 1991 WL 672108 (same); Cat-Wash Attendant,
Automatic, 915.667-010, 1991 WL 687869 (same).

10
Commissionet’s detetmination and the reason ot teasons upon which it is based,’ 42 U.S.C.
§ 405(b)(1), there is no tigid requirement that the ALJ specifically refer to evety piece of
evidence in his decision.” (quotation omitted)). Ultimately, the ALJ made a determination
supported by substantial evidence in the record and with sufficient analysis to explain the
determination and allow for judicial review, and the Court will not re-weigh conflicting
evidence or substitute its judgment for that of the ALJ.
i. Light Work with Additional Limitations

Plaintiff next contends that “[t]he AL]’s finding that [he] can perform a range of light
work is not supported by substantial evidence.” (PL Br. at 7.) This argument is also
unpersuasive. As explained at length above, Plaintiff demonstrated normal strength in the
lowet extremities, no difficulties squatting or raising from a seated position, and normal gait
and station (I'r. at 17, 286-287, 291, 299, 308, 315, 325, 337); the non-examining state agency
physicians concluded that he could perform light work with additional limitations (Ir. at 18,
57-66. 68-77); and Plaintiff performed significant activities of daily living (Tr. at 15-18, 230-
237). ‘The AL]’s analysis is supported by substantial evidence.

Plaintiff faults the AL] for relying on the non-examining state agency physicians, who
did not have access to the imaging and treatment notes for the later time period after they had
completed theit review. (Pl. Br. at 7-8; Pl. Reply at 4.) However, the ALJ considered all of
the evidence, including the state agency physicians’ conclusions and the additional evidence in
the record, and made a legal determination as to what Plaintiff could do despite his limitations.
20 C.F.R. § 404.1545, § 404.1546, § 404.1527(d)(2). Plaintiff also argues that the ALJ did not

sufficiently discuss his degenerative disc disease, his bilateral patella alta, a Baket’s cyst/Hoffa’s

11
cyst, occasions in which he demonstrated decreased pinprick sensation and neuropathy, and
other evidence related to his lower extremities. (Pl. Br. at 8-9; Pl. Reply at 5) However, the
ALJ specifically included Plaintiffs degenerative disc disease, degenerative joint disease,
bilateral patella alta, and neuropathy as severe impaitments at step two, and included the
swelling in Plaintiff's knee (specifically in the Hoftfa’s fat pad) in setting the RFC. (Tt. at 15,
17-18). The ALJ discussed the medical records related to Plaintif? s lowet extremities, and
noted that the records reflected that Plaintiff had generally normal lower extremity function.
(Ir. at 17-18, 286, 291, 299, 308, 325, 337.) The AL] also specifically considered the
consetvative treatment tecommendations, and noted that Plaintiffs “orthopedist
recommended a stronger anti-inflammatory and possibly a compressive knee sleeve.” (It. at
18, 292).7 The ALJ ultimately included limitations on Plaintiffs ability to lift and carry weight
and perform postutal maneuvers. (I'r. at 16.) To the extent Plaintiff faults the ALJ for failing
to specifically discuss some patt of these examination notes, the Court does not see any
material error given that the AL} considered the records and considered and discussed
Plaintiff's lower extremity impairments in formulating the RFC. Finally, Plaintiff contends
that the AL] failed to explain how his sevete impairments were consistent with the demands
of light work, including standing and/or walking up to six hours a day. (Pl Br. at 9-10.)

Nevertheless, as explained above in detail, the AL]’s assessment of the medical records, the

 

7Tn that treatment record, the orthopedist does not indicate that Plaintiff's knee impairment would preclude
Plaintiff from working or engaging in activities, and instead states that he “encouraged [Plaintiff] to ice his knee
following activities or work as this will be very beneficial.” (Ir. at 292.)

12
opinions of the non-examining state agency physicians, and Plaintiffs activities of daily living
ate substantial evidence in this regard.
iii. Obesity

Plaintiff next contends that “the ALJ’s evaluation of [his] obesity is not supported by
substantial evidence.” (Pl. Br. at 10.) The procedute for assessing obesity as an impairment
in disability claims is described in Social Security Ruling (“SSR”) 02-1p: Titles I] and XVI:
Evaluation of Obesity, 2002 WL 34686281 (Gept. 12, 2002).2 SSR 02-1p requites a
consideration of obesity at vatious points in the five-step analysis. Id.) At step two, SSR 02-
1p provides that obesity, like any other medical condition, “is a ‘severe’ impairment when,
alone ot in combination with any other medically determinable physical or mental
impaitment(s), it significantly limits an individual’s physical or mental ability to do basic work
activities.” (id.at *4.) SSR 02-1p also provides that:

[t]here is no specific level of weight or BMI that equates with a
“severe” ot a “not sevete” impairment. Neither do descriptive
terms or levels of obesity (e.g. “severe,” “extreme,” or “morbid”
obesity) establish whether obesity is or is not a “severe”
impairment for disability program purposes. Rather we will do an
individualized assessment of the impact of obesity on an
individual’s functioning when deciding whether the impairment

is sevete.

SSR 02-1p, 2002 WL 34686281 at *4 (Sept. 12, 2002). The ALJ must also “explain how [she]

reached [ ] conclusions on whether obesity caused any . . . limitations.” Id. at *7.

 

8 The Coutt notes that on May 20, 2019, SSR 02-1p was rescinded and replaced by SSR 19-2p. Both SSR 02-
1p and SSSR 19-2p provide guidance regarding the evaluation of obesity in disability claims under Titles IT
and XVI. In this case, the Court.has cited to SSR 02-1p, in effect at the time of the ALJ’s decision.

13
Here, the ALJ explicitly considered Plaintiffs obesity. At step two, she found that
Plaintiff's obesity was a sevete impaitment. (Tr. 15.) At step three, she also discussed Plaintiff's
obesity, explaining that “[t]he undersigned also has considered obesity under SSR 02-1p. The
cuttent evidence, however, fails to establish an impairment that is accompanied by signs that
ate reflective of listing-level severity.” (I. at 16.) The AL] also explicitly mentioned Plaintiff's
efforts to lose weight in assessing his RFC, including that Plaintiff was walking more. (It. at
17, 324.)

In addition, the AL] explained that she considered the entite record (T't. at 16, 18) and
also explained that she relied on the opinions of the non-examining state agency physicians
(Ir. at 18). Both physicians acknowledged evidence of Plaintiff's obesity in the record,
specifically referencing Plaintiffs “stout body habitus” as described by the consultative
examiner (Tr. at 57, 60, 61, 64, 68,71, 74), but ultimately determined that Plaintiff was capable
of performing light work with some postural and environmental limitations (I'r. at 64, 75),
which is generally consistent with the ALJ’s RFC determination (It. at 16). Furthermote, as
part of the review of evidence and detetmination of the RFC, the AL] also referenced medical
teports that included acknowledgement of Plaintiff's obesity. (I't. at 17-18, 299, 308-309, 324,
389.) The AL} then considered the recommended treatment and Plaintiffs activities in
determining the extent to which Plaintiff's impairments, in combination, resulted in limitations
in the RFC. In the circumstances, it does not appear that the ALJ’s failure to further discuss
obesity at step four would require remand here. Indeed, Plaintiff “has not pointed to any
specific evidence supporting an allegation that [his] obesity actually causes [him] additional

functional limitations ot pain.” Graham v. Colvin, No. 3:14-CV-27280, 2015 WL 7752620, at

 

14
*21 (S.D.W. Va. Nov. 13, 2015); see also Elrod v. Berryhill, No. 1:16CV1171, 2017 WL

 

3976626, *10 (M.D.N.C. Sep. 7, 2017) (finding that remand was not required where “Plaintiff
trefets to no limitations related to obesity for which the ALJ failed to account for with a reduced
range of light work” and where the ALJ considered the medical records and “reports
throughout Plaintiffs medical records recognize Plaintiff's obesity or weight, but no report
expressed concerns of great limitations as a result of her weight.”).
iv. Concentration, Persistence, and Pace

Plaintiff also contends that the ALJ materially erred in evaluating his ability to maintain
pace. (Pl. Br. at 13.) In Mascio v. Colvin, the Fourth Circuit held that if moderate limitations
in concentration, persistence, ot pace (“CPP”) ate reflected at step three, the ALJ should
address those limitations in assessing the REC ot should explain why the limitations do not
affect the claimant’s ability to work. 780 F.3d 632, 637-638 (4th Cir. 2015). The Fourth Circuit
further noted that

[plethaps the ALJ can explain why Mascio’s moderate limitation in [CPP] at step

three does not translate into a limitation in Mascio’s residual functional capacity.

For example, the ALJ may find that the [CPP] limitation does not affect

Mascio’s ability to work, in which case it would have been approptiate to

exclude it from the hypothetical tendered to the vocational expert. But because

the ALJ hete gave no explanation, a remand is in order.
Id. (internal citation omitted).

In the present case, unlike in Mascio, the ALJ found no limitation in any functional
atea, except for the domain of CPP, in which Plaintiff was mildly limited. (Ir. at 15.) More
importantly, the AL] made these findings in the coutse of her discussion at step two of the

sequential analysis, in which she found that Plaintiff's mental impairment of depression “does

not cause mote than minimal limitation in the claimant’s ability to perform basic mental work

15
activities and is therefore nonsevere.” (Tr. at 15); see 20 C.F.R. § 404.1520a(d)(1) (providing

 

that if the degtee of limitation in the functional areas is only “none” or “mild,” the impairment
is not severe, unless the evidence otherwise indicates a more than minimal limitation in the

ability to do basic work activities). ‘This analysis differs from the typical Mascio scenario, in

 

which the ALJ, having already identified one or more mental impairments as severe at step
two, then performs a step three evaluation as to whether the degree of functional limitation
resulting from Plaintiffs mental impaitment(s) meets or equals a listed impairment. In that

scenario, the resulting Mascio challenge stems from the AL]’s failure, or alleged failure, to

 

include limitations from the claimants’ severe impairments in the RFC.

This distinction is significant. “Basic work activities” are defined as functions such as
walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, handling, seeing, hearing,
speaking, understanding, cattying out and remembering simple instructions, using judgment,
responding appropriately to co-workers and supervisors, and dealing with changes in a routine
work setting. 20 C.F.R. § 404.1522(b). Here, the AL] found that Plaintiffs mental impairment
of depression was nonsevete, meaning that it “do[es] not cause more than minimal limitation
in [his] ability to perform basic mental work activities.” (I't. at 15.) Thus, the ALJ explained
why there was no mental limitation in Plaintiffs RFC, based on the ALJ’s determination that
Plaintiff's mental impairment did not affect his ability to perform basic work activities. In the

citcumstances, Plaintiffs Mascio challenge is without basis.?

 

° Plaintiff cites to McMichael v. Colvin, No. 1:15-CV-4556768, 2016 WL 4556768 (Aug. 31, 2016), in support
of his contention. However, in that case, the Court found that the ALJ had failed to consider a mental disorders
examination: ,

The C & P mental disorders examination, also conducted in September 2014, indicated that Plaintiff's

mental disorder caused an occupational and social impairment which “reduced [Plaintiff's] reliability

and productivity.” Moreover, the following symptoms were checked: depressed mood; anxiety; panic

16
B. Subjective Symptoms

Plaintiff next contends that substantial evidence fails to support the AL]’s evaluation
of his subjective complaints. (Pl Br. at 15-18.) Under the applicable regulations, the AL]’s
decision must “contain specific teasons for the weight given to the individual’s symptoms, be
consistent with and supported by the evidence, and be clearly articulated so the individual and
any subsequent reviewer can assess how the adjudicator evaluated the individual’s symptoms.”
Social Security Ruling 16-3p, Titles TI and XVI: Evaluation of Symptoms in Disability Claims,
SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017) (SSR 16-3p”); see also 20 C.F.R. § 404.1529.
In Craig v. Chater, the Fourth Circuit addressed the two-part test for evaluating a claimant’s
statements about symptoms. Craig, 76 F.3d at 594-95, “First, there must be objective medical
evidence showing ‘the existence of a medical impaitment(s) which results from anatomical,
physiological, or psychological abnormalities and which could reasonably be expected to
produce the pain or other symptoms alleged.” Id. at 594 (emphasis omitted) (citing 20 C-F.R.
§§ 416.929(b), 404.1529(b)). Tf such an impaitment exists, the second part of the test then

requites the AL] to consider all available evidence, including a claimant’s statements about

 

attacks that occur weekly or less often; chronic sleep impairment, mild memory loss, such as
forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in
establishing and maintaining effective work and social relationships; difficulty in adapting to stressful
circumstances, including work or work like setting; impaired impulse control, such as unprovoked
irritability with periods of violence. It was concluded at the end of the examination that Plaintiffs
“Tajnxiety depression irritability and other mental health symptoms ha[d] tncreased ... [and] [mJost
symptoms noted above ate now in the moderate range, occasionally moderately severe.” Without
discussing this evidence the ALJ determined that Plaintiffs adjustment disorder was non-severe.
Id. (internal citations omitted). ‘Thus, in that case, the ALJ’s failure to include Plaintiff's mental impairment as
a severe impaitment at step two, and related failure to include any mental limitations in the RFC, was sufficiently
explained and was not supported by substantial evidence in light of the un-mentioned mental examination. No
such issues exist in the present case.

17
pain, in order to evaluate “the intensity and petsistence of the clatmant’s pain, and the extent
to which it affects [the] ability to work.” Craig, 76 F.3d at 595.

This approach facilitates the ALJ’s ultimate goal, which is to accurately determine the
extent to which a claimant’s pain ot other symptoms limit the ability to perform basic work
activities. Relevant evidence for this inquiry includes a claimant’s “medical history, medical
signs, and laboratory findings” Craig, 76 F.3d at 595, as well as the following factors set out in
20 C.E.R. § 404.1529(c)(3):

(i) [Claimant’s] daily activities;

(i) The location, duration, frequency, and intensity of [claimant’s] pain or other
symptoms;

(iil) Precipitating and aggravating factors;

(iv) The type, dosage, effectiveness, and side effects of any medication
[claimant] take[s] or [has] taken to alleviate [his] pain or other symptoms;

(v) Treatment, other than medication, [claimant] receive[s] or [has] received for
telief of [his] pain or other symptoms;

(vi) Any measutes [claimant] use[s] ot [has] used to relieve [his] pain or other
symptoms (e.g., lying flat on [his] back, standing for 15 to 20 minutes every

hout, sleeping on a board, etc.); and

(vii) Other factors concerning [claimant’s] functional limitations and restrictions
due to pain or other symptoms.

Where the ALJ has considered these factors and has heard a claimant’s testimony and observed
his demeanor, the ALJ’s determination is entitled to deference. See Shively v. Heckler, 739
F.2d 987, 989 (4th Cir. 1984).

In the present case, the ALJ determined that Plaintiffs “medically determinable

impairments could reasonably be expected to cause the alleged symptoms,” but that Plaintiffs

18
“statements concerning the intensity, persistence[,] and limiting effects of these symptoms are
not entirely consistent with the medical evidence and other evidence in the record for the
reasons explained in this decision.” (Ir. at 18.) Therefore, Plaintiffs challenge hinges on step
two of the Craig analysis.

It is undisputed that at step two of the analysis, the ALJ should not reject a claimant’s
statements “about the intensity and persistence of [his] pain or other symptoms or about the
effect [his] symptoms have on [his] ability to work solely because the available objective
medical evidence does not substantiate [his] statements.” 20 C.F.R. § 404.1529(c)(2). ‘Thus,
“subjective evidence of pain intensity cannot be discounted solely based on objective medical
findings.” Lewis v. Berryhill, 858 F.3d 858, 866 (4th Cir. 2017). However, it is also undisputed
that a plaintiffs “symptoms, including pain, will be determined to diminish [his] capacity for
basic work activities [only] to the extent that [his] alleged functional limitations and restrictions
due to symptoms, such as pain, can reasonably be accepted as consistent with the objective —
medical evidence and other evidence.” 20 C.F.R. § 404.1529(c)(4). Thus, objective medical
evidence and other evidence in the record are “crucial to evaluating the intensity and
persistence of a claimant’s pain and the extent to which it impairs [the] ability to work” and
“Ja|lthough a claimant’s allegations about . . . pain may not be discredited solely because they
ate not substantiated by objective evidence of the pain itself or its severity, they need not be
accepted to the extent they ate inconsistent with the available evidence, including objective
evidence of the underlying impairment, and the extent to which that impairment can
reasonably be expected to cause the pain the claimant alleges [ Jhe suffers.” Hines, 453 F.3d

at 565 n.3 (quoting Craig, 76 F.3d at 595); see also SSR 16-3p (“[O]bjective medical evidence

 

19
is a useful indicator to help make reasonable conclusions about the intensity and persistence
of symptoms, including the effects those symptoms may have on the ability to perform work-
related activities ....”). According to the regulatory guidance:

If an individual’s statements about the intensity, persistence, and limiting effects

of symptoms ate consistent with the objective medical evidence and the other

evidence of record, we will determine that the individual’s symptoms ate more

likely to reduce his or her capacities to perform work-telated activities .... In

contrast, if an individual’s statements about the intensity, persistence, and

limiting effects of symptoms ate inconsistent with the objective medical
evidence and the other evidence, we will determine that the individual’s
symptoms ate less likely to reduce his or her capacities to perform work-related
activities ....

SSR 16-3p.

In the present case, a thorough review of the AL]’s decision and the record as a whole
reveals that the ALJ properly considered objective medical evidence and othet evidence, and
explained that determination in the decision. In evaluating the evidence, the AL] specifically
identified multiple reasons supporting her determination.

First, the ALJ pointed to objective medical evidence in support of her decision—
discussed in detail in Part A of this recommendation—to partially discount Plaintiffs
subjective complaints. (I't. at 21-24.) As noted, the evidence to which the AL] pointed is
consistent with and demonstrative of the overall longitudinal record that regularly
demonstrated that Plaintiff had full range of motion of the upper extremities, “5/5” strength,
normal coordination, and intact fine finger movements. (Ir. 17, 285-287, 294-295, 331, 345,
347, 352, 358, 362, 365, 369, 377, 381, 384, 389-90, 396, 399, 402-404, 406-407.)

Second, the ALJ found that while there was objective evidence that Plaintiff had some

limitations, Plaintiff also testified that at the time of the hearing he only took over-the-counter

20
medication for the pain. (Ir. at 18, 39.) “Use of only over-the-counter pain medication is
viable evidence that a plaintiffs testimony regarding her pain was not credible.” Muir v.
Astrue, No. CIV. SKG-11-2041, 2013 WL 140779, at *8 (D. Md. Jan. 3, 2013).

Third, the AL} also accurately pointed out that the only treatment prescribed for
Plaintiff was consetvative in nature. (Ir. at 18.) It is well-settled that conservative treatment
is one of several valid reasons to discount a claimant’s subjective statements regarding allegedly
debilitating pain. See Stitely v. Colvin, 621 F. App’x 148, 151 (4th Cir. 2015); see also Smith v.
Colvin, 756 F.3d 621, 626 (8th Cir. 2014); Wall v. Astrue, 561 F.3d 1048, 1068-69 (10th Cir.
~ 2009); Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 Oth Cir. 2008).

Fourth, the AL] noted further that Plaintiffs activities of daily living were inconsistent
with his allegations of complete disability. (Tr. at 15, 18.) When assessing a Plaintiffs
subjective complaints, “[a]n ALJ may not consider the type of activities a claimant can perform
without also consideting the extent to which she can perform them.” Woods v. Berryhill, 888
F.3d 686, 694 (4th Cir. 2018) (citing Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 263
(4th Cir. 2017)). Despite Plaintiffs allegations to the contrary (Pl. Br. at 17), the ALJ did both
here. For example, in partially discounting Plaintiffs subjective symptoms, the ALJ pointed
to Plaintiffs October 6, 2014 function report form. That form specifically asked—and
Plaintiff answered—questions about not just the type, but also the extent of his daily activities.
(Tr. at 15, 18, 230-237.)

The form asked Plaintiff “what [do] you do from the time you wake up until going to
bed[P]” (Tr. 230 (emphasis added).) Plaintiff responded that he “[h]elp[ed] with general

household and yatd chores, and look[ed] for work.” (id.) Plaintiff also “bathe[d] and help|ed]

21
his mother.” (Tr. at 231.) Plaintiff also indicated that he took care of his mother by helping

het around the house. (Tt. at 231; see also Tr. at 351 (10/8/15) (reporting to family nurse

 

practitioner that Plaintiff is the “[s]ole caregiver for his mother’).) Plaintiff indicated that he
did some cleaning, laundty, light repair work, took out the trash, and light yard work, and that
he did these things “when needed.” (I't. at 232 (emphasis added).) He stated he went outside
and walked, drove, ot rode in a cat “several times a day” and that he shopped “when needed”
which was “usually” “once a week for about 1 to 2 hours.” (I'r. at 233 (emphasis added).)
Plaintiff also indicated that he had no problem with personal cate, that he could “daily”
ptepare “sandwiches and snacks,” that he could not “hold utensils for long periods of time,”
and that he could handle his own money, pay attention for as long as needed, spend time with
family “once ot twice a week,” and complete what he started. (Ir. 231-232, 234-235 (emphasis
added).) Plaintiff also alleged that he could not lift more than five pounds, or stand for long
petiods of time, or walk more than fifteen minutes without resting, climb “lots” of staits, or
grasp and hold things. - (I't. at 235.) The ALJ also pointed to the report of a family nurse
practitioner in which Plaintiff stated that he was walking and running to lose weight, though
it increased his knee pain. (It. 17-18, 324.) At that examination, Plaintiffs gait and posture
were normal and his range of motion in his knees was not inhibited despite his “subjective
pain.” (Tr. at 325.) The AL] reconciled and summarized this information by stating that
Plaintiff reported that he could perform household chores, walk for exercise, work in the yard,
look for work, ptepate simple meals, wash laundry, do light repair work, dtive, shop, handle

his own money, pay attention, spend time with family and friends, and complete what he

22
statted. (Tr. 15, 18.) These activities are inconsistent with Plaintiffs allegations of complete
disability.?°
Plaintiff's arguments to the conttaty ate not persuasive. Plaintiff points to a November
7, 2014 report filed by his mother. (Pl. Br. at 15-17 referencing ‘Tr. at 197-204.) The ALJ.
considered that report and stated the following:
The undersigned next considered the third party function report of Margaret
Brownlee, the claimant’s mother (Exhibit 1E). Ms. Brownlee lives with the
claimant and is familiar with his daily routines and [h]is conditions from [a] non-
medical perspective, but her opinion is based on his symptoms as he
subjectively portrays them. Further, based on her relationship with the
claimant, Ms. Brownlee cannot be considered an independent third-party
witness. Therefore, the undersigned gave this opinion little weight.
(Tr. at 18.) Plaintiff contends that the AL] erred in making this assessment because Ms.
Brownlee lived with Plaintiff and could make her assessment based on her objective
observations, and because it should not be assumed that she cannot be considered an
independent thitd party witness. (Pl. Br. at 15-17.) However, the ALJ acknowledged that Ms.
Brownlee lived with Plaintiff and was familiar with his daily routines. Nevertheless, the ALJ
found that her observations were still based on Plaintiffs symptoms as he subjectively portrays
them (Tr. at 18). Thus, the reasons the ALJ provided for partially discounting Plaintiffs
allegations of symptom severity ate equally applicable to his mother’s assertions of his

symptom severity. In addition, the ALJ accurately noted that Ms. Brownlee provided her

account from a “non-medical” perspective, and the ALJ accurately observed that Ms.

 

10 As discussed above, the ALJ also relied on the medical evidence and opinion evidence in teaching the RFC
determination in this case, including the opinions of the state agency physicians, who specifically concluded
that Plaintiff could lift and/or carry 20 pounds for up to 1/3 of an 8-hour day, could lift and/or carry 10 pounds
between 1/3 and 2/3 of an 8-hour day, and could stand and/or walk for 6 houts in an 8-hour workday. (I'r.
at 18, 62, 73.)

23
Brownlee was not an independent third-party witness, by virtue of her relationship with
Plaintiff. Taken as a whole, the Court does not find error in the AL]’s explanation."

Plaintiff also faults the AL] for finding his subjective complaints somewhat less
persuasive because he looked for work during the alleged period of disability. (Pl. Br. at 17.)
However, even if Plaintiff only looked for work for two months, as he alleges, it was not
unteasonable for the ALJ to tely upon this, as one factor of many, to conclude that Plaintiff
was capable of sustaining work despite his allegations of disabling limitations.

Finally, Plaintiff contends that the ALJ erred by noting that he only takes over-the-
counter medication for his pain, without discussing evidence that at different times he took
ibuprofen, meloxicam, and Aleve that only “dulled” his pain, and without discussing an April
2017 treatment note which states that he was not taking Primidone for his tremors due to a
lack of insurance. (PI. Br. at 18 citing Tr. at 293, 299, 376, 377). However, the ALJ accurately
noted that Plaintiff testified at the time of his administrative hearing that he currently only
took “over-the-counter medication for pain.” (Tr. at 18, 39.) Moreover, the ALJ did mention
the fact that Plaintiff previously tried anti-inflammatory medication and meloxicam (Tt. at 17-
18, 293, 295, 299), and the ALJ noted that the medical records reflected that “ibuprofen helped

somewhat” (Tt. at 17), that the “orthopedist recommended a stronger anti-inflammatory” (Tt.

 

11 Moreover, even if the Court wete to agree with Plaintiff that the ALJ etred in evaluating this report, any error
would be harmless, since the reasons the AL] provided for partially discounting Plaintiffs allegations of
sytaptom severity are equally applicable to his mother’s assertions of his symptom severity. This approach has
been consistently adopted by judges in this district and elsewhere. See, e.g., Long v. Colvin, No. 1:13CV659,
2015 WL 1646985, at *2 (M.D.N.C. Apr. 14, 2015) (Osteen, J.) (“The evidence [in the third-party function
report] was cumulative in nature and did not requite additional explanation within the AL]’s decision.”);
Blackwell v. Colvin, No. 1:14CV85, 2014 WL 7339132 (W.D.N.C. Dec. 23, 2014); Davenport v. Colvin, No.
CV 0:15-1906-MGL-PJG, 2016 WL 3883190, at *10 (D.S.C. June 15, 2016); Marshall v. Colvin, 2015 WL
5970435 (M.D.N.C. Oct. 14, 2015); Dyrda v. Colvin, 47 F. Supp. 3d 318, 327 (MLD.N.C. 2014); Belton v.
Colvin, No. 1:14CV777, 2015 WL 5023087, at *8 (M.D.N.C. Aug. 24, 2015).

24

 
at 18), and that “Meloxicam helped but did not completely resolve the pain” (Tr. at 18.)
Finally, the ALJ did not discount Plaintiffs subjective complaints for failing to use Primidone.
Thus, the Court finds no ertor in the ALJ’s consideration of the evidence regarding Plaintiff's
medication and treatment history.

Ultimately, the ALJ made a determination regarding Plaintiffs symptoms after
considering Plaintiffs testimony and the applicable factors at length. ‘he ALJ’s discussion
clearly takes into account Plaintiffs “medical history, medical signs, and laboratory findings”
as well as the factors set out in 20 C.F.R. § 404.1529(c)(3), such as the extent of Plaintiffs
treatments and his daily activities. Plaintiff has not shown how this symptom evaluation was
imptopet ot how the ALJ’s determination was unsupported by substantial evidence.

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that PlaintifPs Motion for Judgment Reversing the
Commissioner [Doc. #9] be DENIED, that Defendant’s Motion for Judgment on the
Pleadings [Doc. #11] be GRANTED, and that this action be DISMISSED with prejudice.

‘This, the 16 day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

25
